         Case 2:11-cv-02797-TLN-CKD Document 462 Filed 04/15/21 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10   THOMAS T. AOKI, M.D., an individual, and            Case No.: 2:11-cv-02797-TLN-CKD
     AOKI DIABETES RESEARCH INSTITUTE,
11   a California Non-Profit Corporation,                ORDER SCHEDULING JUDGMENT DEBTOR
                                                         EXAMINATION OF GREGORY FORD
12          Plaintiffs
                                                         GILBERT
13          vs.

14   GREGORY FORD GILBERT, an individual,
     et al.
15
                    Defendants
16

17          GOOD CAUSE APPEARING, the Court hereby GRANTS Petitioner Thomas T. Aoki, M.D.’s
18   (“AOKI”) (Amended) Ex Parte Application For Order Scheduling Judgment Debtor Examination (ECF
19   No. 461) and ORDERS the following:
20          Defendant and judgment debtor Gregory Ford Gilbert (“GILBERT”), on behalf of himself and
21   as principal of defendants and judgment debtors Trina Health, LLC and Bionica, Inc. shall appear
22   personally on Wednesday, July 21, 2021, at 9:30 a.m., in the United States District Court for the
23   Eastern District of California located at 501 I Street, Sacramento, CA 95814, Courtroom 24, 8th floor,
24   to furnish information to aid in enforcement or execution of a money judgment. This Order shall be
25   served upon the judgment debtor not less than 10 days before the date set for the examination and a
26   certificate of such service filed with this Court. Service of this order creates a lien on the personal
27
                                                         -1-
28
                  ORDER SCHEDULING JUDGMENT DEBTOR EXAMINATION OF GREGORY FORD
                                                                              GILBERT
                                                      Case No.: 2:11-cv-02797-TLN-CKD
          Case 2:11-cv-02797-TLN-CKD Document 462 Filed 04/15/21 Page 2 of 2

 1

 2   property of the judgment debtor for a period of one year from the date of the order unless extended or

 3   sooner terminated by the court.

 4            NOTICE TO JUDGMENT DEBTOR: IF YOU FAIL TO APPEAR AT THE
 5   TIME AND PLACE SPECIFIED IN THIS ORDER, YOU MAY BE SUBJECT TO
 6   ARREST AND PUNISHMENT FOR CONTEMPT OF COURT AND THE
 7   COURT MAY MAKE AN ORDER REQUIRING YOU TO PAY THE
 8   REASONABLE ATTORNEY’S FEES INCURRED BY THE JUDGMENT
 9   CREDITOR IN THIS PROCEEDING.
10   IT IS SO ORDERED.
11
     Dated: April 15, 2021
12                                                   _____________________________________
                                                     CAROLYN K. DELANEY
13                                                   UNITED STATES MAGISTRATE JUDGE
14

15

16   19,aoki.2797

17

18

19

20

21

22

23

24

25

26

27
                                                       -2-
28
                    ORDER SCHEDULING JUDGMENT DEBTOR EXAMINATION OF GREGORY FORD
                                                                                GILBERT
                                                        Case No.: 2:11-cv-02797-TLN-CKD
